
	
		III
		112th CONGRESS
		2d Session
		S. CON. RES. 47
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2012
			Mr. Menendez (for
			 himself and Ms. Snowe) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on the sovereignty of
		  the Republic of Cyprus over all of the territory of the island of Cyprus.
		  
	
	
		Whereas the Republic of Cyprus is an independent,
			 sovereign nation-state;
		Whereas the Republic of Cyprus, as the only sovereign
			 state on the island of Cyprus, is a member of the United Nations, the European
			 Union, and other key international and multilateral organizations;
		Whereas Secretary of State Hillary Clinton has stated that
			 the Republic of Cyprus is strategically important;
		Whereas the Government of Cyprus is a close friend and
			 partner of the United States Government in the volatile eastern Mediterranean
			 region;
		Whereas United Nations Security Council Resolution 939
			 (1994) reaffirms that a solution to the Cypriot issue must be based on a State
			 of Cyprus with a single sovereignty and international personality, and a single
			 citizenship, with its independence and territorial integrity safeguarded, and
			 comprising two politically equal communities as described in the relevant
			 Security Council resolutions, in a bicommunal and bizonal federation, and that
			 such a settlement must exclude union in whole or in part with any other country
			 or any form of partition or secession;
		Whereas the Government of Turkey illegally occupies the
			 northern area of Cyprus with an armed force of 43,000 troops;
		Whereas Article 49 of the Geneva Convention relative to
			 the Protection of Civilian Persons in Time of War, done at Geneva August 12,
			 1949, states, The Occupying Power shall not deport or transfer parts of
			 its own civilian population into the territory it occupies.;
		Whereas, in 1954, the Government of Turkey ratified the
			 Geneva Convention relative to the Protection of Civilian Persons in Time of
			 War, done at Geneva August 12, 1949;
		Whereas the Government of Turkey is attempting to colonize
			 the part of Cyprus it occupies by sending hundreds of thousands of citizens of
			 Turkey to live permanently in Cyprus;
		Whereas the demographic composition of the Republic of
			 Cyprus in 1974 was estimated to be 506,000 Greek-Cypriots and 118,000
			 Turkish-Cypriots;
		Whereas the current demographic composition of the
			 Republic of Cyprus is estimated to be 672,000 Greek-Cypriots, 89,000
			 Turkish-Cypriots, and 200,000–500,000 citizens of Turkey transferred by the
			 Government of Turkey to live permanently in Cyprus;
		Whereas the Turkish-Cypriot community's leadership
			 rejected the Council of Europe’s request to conduct an island-wide census to
			 accurately determine the current demographic composition of the island’s
			 population;
		Whereas the Government of Turkey’s colonization plan was
			 publicly exposed when Turkish Prime Minister Recep Tayyip Erdogan told
			 Turkish-Cypriots protesting against the transfer of colonists from Turkey in
			 the summer of 2011, “If you don’t want us to send people, you need to have more
			 babies.”;
		Whereas the demographic composition of Cyprus is being
			 dramatically and illegally altered by the influx of non-Cypriot colonists sent
			 from Turkey;
		Whereas 40,000 Turkish-Cypriots protested against Turkish
			 austerity measures during demonstrations in 2011, with hundreds shouting and
			 holding signs reading, Ankara, get your hand off our
			 shores.;
		Whereas, on March 4, 2012, Turkey’s European Union
			 Minister, Egemen Bagis, called for annexing northern Cyprus to
			 Turkey, an action that would be in direct violation of the United
			 Nations Charter, United Nations Security Council resolutions on Cyprus, and
			 United States Government policy toward Cyprus;
		Whereas, in recent years, the Republic of Cyprus, along
			 with other countries in the eastern Mediterranean, including Israel, have
			 discovered vast reserves of natural gas within their territorial waters and
			 Exclusive Economic Zones (EEZs);
		Whereas Cyprus and Israel recently signed an agreement
			 defining the boundaries of their respective EEZs, and, on that basis, are
			 proceeding with the exploration of natural gas reserves;
		Whereas a United States company is currently developing
			 hydrocarbon deposits in the offshore EEZs of Cyprus and Israel;
		Whereas these developments are significant for the energy
			 security and independence of Europe;
		Whereas the United States Government supports the
			 sovereign rights of Cyprus and Israel to explore hydrocarbon deposits in their
			 respective EEZs;
		Whereas the Government of Turkey is seeking to expand its
			 illegal occupation to control portions of the EEZ of Cyprus and illegally seize
			 and exploit the energy resources of Cyprus;
		Whereas the Government of Turkey has engaged in a variety
			 of provocative and bellicose actions, including sending warships off the
			 southern coast of Cyprus to escort a Turkish research vessel looking for
			 hydrocarbon deposits, conducting air and naval military exercises south of
			 Cyprus in the area of exploration, declaring invalid the agreement between
			 Israel and Cyprus demarcating their maritime borders, and threatening the use
			 of military action against Cyprus;
		Whereas the highest levels of the United States Government
			 have privately urged the Government of Turkey not to follow through with its
			 threats against Cyprus for exercising its sovereign right to explore its
			 natural resources; and
		Whereas, on April 26, 2012, the Government of Turkey began
			 illegally drilling for oil and natural gas on the island of Cyprus, within the
			 sovereign territory of the Republic of Cyprus: Now, therefore, be it
		
	
		That Congress—
			(1)respects and
			 accepts the sovereignty of the Republic of Cyprus over all of the territory of
			 the island of Cyprus;
			(2)urges the
			 Government of Turkey to respect, accept, and formally recognize the sovereignty
			 of the Republic of Cyprus over all of the territory of the island of Cyprus,
			 end its illegal military occupation of Cyprus, and accept and fully implement
			 all United Nations Security Council Resolutions on Cyprus;
			(3)supports the
			 Republic of Cyprus in its plans to explore and exploit energy reserves within
			 its Exclusive Economic Zone (EEZ), and praises the Governments of the Republic
			 of Cyprus and Israel for working cooperatively to develop the energy holdings
			 in the region;
			(4)urges the
			 Government of Turkey to cease all activities and plans to further develop
			 energy resources illegally within the territory and EEZ of the Republic of
			 Cyprus;
			(5)opposes the
			 Government of Turkey's threatening statements and naval movements designed to
			 prevent the Republic of Cyprus from exploiting its energy resources;
			(6)expresses serious
			 concern about the effort by the Government of Turkey to colonize the area of
			 northern Cyprus by sending hundreds of thousands of non-Cypriot Turkish
			 citizens to live in Cyprus;
			(7)considers the
			 Government of Turkey in grave violation of Article 49 of the Geneva Convention
			 relative to the Protection of Civilian Persons in Time of War, done at Geneva
			 August 12, 1949, by transferring parts of its civilian population into occupied
			 northern Cyprus; and
			(8)urges the
			 President to call on the Government of Turkey to end its illegal colonization
			 of Cyprus with non-Cypriot populations, terminate its occupation of northern
			 Cyprus, and cease its illegal interference with the exploitation by the
			 Government of the Republic of Cyprus of its energy resources.
			
